Citation Nr: 0211290	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  94-44 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1968.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to service 
connection for PTSD.  Subsequently, the veteran perfected his 
appeal regarding this issue, and in a July 26, 2000 decision, 
the Board denied the veteran's claim on the grounds that his 
PTSD diagnosis was not linked to a verified stressor.

The veteran appealed the July 26, 2000 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In March and May 2001, the appellant and the appellee 
submitted briefs/motions regarding the veteran's appeal.  
And, on May 24, 2002 the Court rendered a decision reversing 
the July 26, 2000 Board denial on the grounds that the record 
included evidence showing that the veteran has been diagnosed 
with PTSD, and that he was stationed during service with a 
unit that endured rocket attacks in June 1968 while in Da 
Nang.  The veteran was found to have met all elements 
necessary to establish entitlement to service connection for 
PTSD.  Furthermore, the May 2002 Court decision instructed 
the Board to grant the veteran's claim of service connection 
for PTSD, and to assign the appropriate rating and effective 
date.  As such, the veteran's case is once again before the 
Board for appellate review.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The record includes competent medical evidence that the 
veteran engaged in combat against the enemy, and that he 
currently has a diagnosis of PTSD related to a combat-related 
stressor. 


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303 (2001), 3.304(f) (1999 and 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the veteran by VA has been provided, as 
required by law regarding the issue addressed in this appeal.  
On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," 38 U.S.C.A. § 5103A (West 
Supp. 2001) (VCAA); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. 
§ 3.159), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects a case such as this because the 
claim was pending on the date of enactment of the new law.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the Veterans Claims 
Assistance Act of 2000 as well as the recent implementing 
regulations.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  The veteran 
has been informed, via the March 1994 statement of the case, 
and the various supplemental statements of the case issued in 
1998 and 2000, of the evidence needed to prove his claim on 
appeal.  The notification requirement has therefore been 
satisfied.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
The veteran has been treated and examined by VA over time, 
including a VA examination in August 1999.  No additional 
unobtained evidence, which may aid the veteran's claim or 
that might be pertinent to the bases of the claim, has been 
identified.  Furthermore, the veteran was given the 
opportunity to present testimony during an August 1996 travel 
Board hearing.  Thus, the duty to assist requirement has been 
satisfied as well.

With respect to the applicable law, service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303(a) (2001).  

Additionally, prior to March 7, 1997, service connection for 
PTSD required medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed in-service stressor actually occurred, and a link, 
established by medical evidence, between current symptoms and 
the claimed in-service stressor.  If the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that he was awarded a combat 
citation would be accepted, absent evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1996).  Effective on and after March 7, 
1997, the provisions of 38 C.F.R. § 3.304(f) were amended to 
reflect the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Cohen v. Brown, 10 Vet. App. 
128 (1997).  In this regard, service connection for PTSD 
requires medical evidence diagnosing the condition in accord 
with 38 C.F.R. § 4.125(a) (2000); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor was related to that combat, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor was consistent with the 
circumstances, conditions, or hardships of the his service, 
the veteran's lay testimony alone could establish the 
occurrence of the claimed in-service stressor.  See 64 Fed. 
Reg. 32,807-08 (June 18, 1999) (codified at 38 C.F.R. § 
3.304(f) and 38 C.F.R. § 4.125 (2000) (requiring PTSD 
diagnoses to conform to the criteria in the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-
IV)).  See also 38 U.S.C.A. § 1154(b) (West 1991).

With respect to the stressors incurred during combat, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy." Id.

If the VA determines that the veteran engaged in combat with 
the enemy and that his alleged stressor is combat related, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  If, however, the VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony by itself is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records or other evidence to corroborate the 
veteran's testimony or statements.  See Moreau v. Brown, 9 
Vet. App. 389 (1996).

In this case, the veteran contends that he has a current 
disability from PTSD as a result of exposure to stressors 
while serving in Vietnam during the Vietnam Era.  He has 
reported various stressors, but the Board will mainly focus 
on the stressors related to mortar and rocket attacks claimed 
while stationed at Da Nang.  In this respect, the Board finds 
that the veteran has proven the second element required under 
38 C.F.R. § 3.304(f), "credible evidence that the claimed in-
service stressor actually occurred."  

Specifically, the veteran served in the U.S. Marine Corps 
from June 1966 to June 1968.  He was stationed in Vietnam.  
As well, he served as a warehouseman and messman with 
Headquarters & Maintenance Squadron 17 from February 4, 1967 
to May 21, 1968.  Unit records received from the Headquarters 
of the U.S. Marine Corps, Marine Corps Historical Center, 
show that on January 3, 1968, the veteran's 

unit was located at the Da Nang Air Base.  At that time the 
Da Nang Air Base came under attack from enemy forces.  
Additionally, the unit records show that on January 30, 1968, 
the Da Nang Air Base once again came under attack from enemy 
forces.  Enemy rockets hit the oil and lubricants (POL) dump 
and started a large JP-4 fuel blaze, as well as the VMA-AW-
242 and VMF-122 flight line starting numerous fires.  Given 
the above facts, the Board finds that the veteran's 
statements of combat stressors are credible.  Accordingly, 
the veteran's lay statements are accepted as conclusive 
evidence of the occurrence of the claimed stressors, and no 
further development or corroborative evidence is required. 
Therefore, the central issue to be adjudicated is whether the 
veteran suffers from PTSD, and, if so, whether it is related 
to the in-service stressors.

After carefully reviewing the evidence of record, the Board 
finds that the evidence supports a grant of service 
connection for PTSD.  Specifically, the veteran has been 
variously diagnosed with PTSD by VA.  Related medical records 
contain several references to stressors in Vietnam suggesting 
a nexus between PTSD and the veteran's service.  These 
medical diagnoses of PTSD are included in, but not limited 
to, records dated February, March and May 1998 from the 
Tuscaloosa VA Medical Center; May 1999 from the Huntsville VA 
Medical Center; and an August 1999 VA examination report.  
Additionally, the record contains various statements 
submitted by the veteran where he relates a myriad of 
stressors which are all related to his reported combat 
experiences while in Vietnam.

For the foregoing reasons, the Board finds that the medical 
evidence of record supports a finding that the veteran's PTSD 
is related to his combat-related stressors, 

and thus, was incurred during service.   Thus, resolving all 
reasonable doubt in the veteran's favor, a grant of service 
connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 
1154(b), 5107; 38 C.F.R. §§ 3.102. 3.303, 3.304(f).


ORDER

Service connection for PTSD is granted. 



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

